DETAILED ACTION
This action is in response to Application No. 16/774,476 originally filed 01/25/2020. The amendment presented on 03/29/2021 which provides no amendments to claims 1-20 is hereby acknowledged. Currently claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claim Rejections - 35 USC § 101
The claims were previously rejected because the claimed subject matter was directed to non-statutory subject matter. The office thanks the applicant for addressing these concerns. Upon review of the MPEP and Applicants arguments, it is noted that the BRI of the storage medium as claimed does not appear to encompass both statutory and non-statutory transitory forms of signal transmission. Paragraph [0080] recites and appears to cover only non-transitory media ‘and the like’. Therefore, Applicants arguments are sufficient to overcome this rejection and consequently the previous rejection is now hereby withdrawn.
Allowable Subject Matter
Claims 1, 17, and 20 are allowed.
	Further depending claims are allowed based on their dependence from an allowed base claim.
The following is an examiner’s statement of reasons for allowance: The prior art of record does appear to fairly suggest either alone or in combination the features as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626